 Case 3:20-cv-13098-RHC-APP ECF No. 5, PageID.20 Filed 01/06/21 Page 1 of 4



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

MARQUE RAYMONT EVANISH,

       Plaintiff,

v.                                                              Case No. 20-13098

ROBERT FROST and
KAREN HANSON,

     Defendants.
__________________________________/

     OPINION AND ORDER SUMMARILY DISMISSING THIS CASE AND DENYING
            LEAVE TO APPEAL THIS DECISION IN FORMA PAUPERIS

       Plaintiff Marque Raymont Evanish, a pretrial detainee incarcerated at the

Genesee County Jail, has filed a pro se complaint pursuant to 28 U.S.C. § 1983. The

court granted Plaintiff’s application to proceed in forma pauperis, (ECF No. 4), and he is

proceeding without prepayment of the filing fee under 28 U.S.C. § 1915(a)(1). After

careful consideration of the complaint, the court will summarily dismiss this case.

                                     I. BACKGROUND

       Plaintiff is facing charges of first-degree criminal sexual conduct, kidnapping,

torture, unlawful imprisonment, and manufacture of methamphetamine in the Genesee

Circuit Court. According to the state court website, Plaintiff was bound over for trial on

October 26, 2020, Plaintiff requested a jury trial, and the next pretrial hearing is

scheduled for January 7, 2021. Case Register of Actions, 7th Judicial Circuit Court,

http://www.co.genesee.mi.us/roaccsinq/Default.aspx (last visited Jan. 4, 2021). Without

any factual elaboration, Plaintiff asserts that Defendants Detective Robert Frost and

Assistant Prosecuting Attorney Karen R. Hanson are maliciously prosecuting him based
 Case 3:20-cv-13098-RHC-APP ECF No. 5, PageID.21 Filed 01/06/21 Page 2 of 4



on false factual allegations. (ECF No. 1, PageID.5, 7.) The complaint seeks damages

for mental distress, financial loss, and physical endangerment. (Id., PageID.8.)

                                       II. STANDARD

       Civil complaints filed by a pro se prisoner are subject to the screening

requirements of 28 U.S.C. § 1915(e)(2). Brown v. Bargery, 207 F.3d 863, 866 (6th Cir.

2000). Section 1915(e)(2) requires district courts to screen and to dismiss complaints

that are frivolous, fail to state a claim upon which relief can be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. §

1915(e)(2); McGore v. Wigglesworth, 114 F.3d 601, 604 (6th Cir. 1997). A complaint is

frivolous and subject to sua sponte dismissal under § 1915(e) if it lacks an arguable

basis in either law or fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). A plaintiff fails

to state a claim upon which relief may be granted, when, construing the complaint in a

light most favorable to the plaintiff and accepting all the factual allegations as true, the

plaintiff undoubtedly can prove no set of facts in support if his claims that would entitle

him to relief. Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996); Cline v.

Rogers, 87 F.3d 176, 179 (6th Cir. 1996); Wright v. MetroHealth Med. Ctr., 58 F.3d

1130, 1138 (6th Cir. 1995).

                                      III. DISCUSSION

       In Younger v. Harris, 401 U.S. 37 (1971), the Supreme Court “held that absent

extraordinary circumstances federal courts should not enjoin pending state criminal

prosecutions.” New Orleans Pub. Serv., Inc. v. Council of City of New Orleans, 491 U.S.

350, 364 (1989). “Younger abstention requires the federal court to defer to the state

proceeding.” Coles v. Granville, 448 F.3d 853, 865 (6th Cir. 2006). The Sixth Circuit has


                                              2
 Case 3:20-cv-13098-RHC-APP ECF No. 5, PageID.22 Filed 01/06/21 Page 3 of 4



held that exercise of Younger abstention is appropriate “when the state proceeding (1)

is currently pending, (2) involves an important state interest, and (3) affords the plaintiff

an adequate opportunity to raise constitutional claims.” Id. at 865. If the three Younger

criteria are satisfied, the court should abstain from interfering “unless there is a showing

of bad faith, harassment, or another extraordinary circumstance that makes abstention

inappropriate.” Graves v. Mahoning Cty., 534 F. App’x 399, 406 (6th Cir. 2013).

       All three Younger factors require abstention in this case. Plaintiff’s state court

criminal case is pending, satisfying the first factor of the abstention doctrine. See Coles,

448 F.3d at 865. To determine the substantiality of the government interest in the

pending proceeding, “[courts] do not look narrowly to its interest in the outcome of the

particular case . . . [r]ather, [courts look to] the importance of the generic proceedings to

the State.” New Orleans Pub. Serv., Inc., 491 U.S. at 365. It is well-established that

Michigan has an interest in enforcing its criminal laws. Aaron v. O’Connor, 914 F.3d

1010, 1016 (6th Cir. 2019) (quoting Doe v. Univ. of Ky., 860 F.3d 365, 368 (6th Cir.

2017)) (Younger abstention is appropriate “when there is an ongoing state criminal

prosecution.”). The second factor is satisfied. See Coles, 448 F.3d at 865. Finally, the

third factor is met because Plaintiff will have an adequate opportunity in state court to

raise any claims challenging Defendants’ allegedly false accusations. See Coles, 448

F.3d at 865.

       No exception to the Younger doctrine applies. See Graves, 534 F. App’x at 406.

Plaintiff does not allege unusual or extraordinary circumstances sufficient to warrant

federal intervention.




                                              3
 Case 3:20-cv-13098-RHC-APP ECF No. 5, PageID.23 Filed 01/06/21 Page 4 of 4



                                           IV. CONCLUSION

        The court will abstain under the Younger doctrine from adjudicating this dispute.

The complaint will be dismissed without prejudice pursuant to 28 U.S.C. § 1915A(b) and

42 U.S.C. § 1997e(c). Plaintiff is denied leave to appeal this decision in forma pauperis

because the court discerns no good-faith basis for such an appeal. 28 U.S.C. §

1915(a)(3); McGore, 114 F.3d at 611. Accordingly,

        IT IS ORDERED that Plaintiff’s complaint (ECF No. 1) is DISMISSED WITHOUT

PREJUDICE.

        IT IS FURTHER ORDERED that leave to appeal this decision in forma pauperis

is DENIED.

                                                          s/Robert H. Cleland           /
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
Dated: January 5, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, January 5, 2021, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                   /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\20-13098.EVANISH.SummaryDismissal.BB.RMK.docx




                                                      4
